3/25/2019                Case 2:19-cv-01968-JJTwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                                 Document 1-1 Filed 03/25/19 Page 1 of 2
                                              UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA


                                                      Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                             Western Alliance Bank, an Arizona
   Plaintiff(s): Abdolreza Rajaeian                                       Defendant(s):
                                                                                             Corporation
   County of Residence: Maricopa                                         County of Residence: Maricopa
   County Where Claim For Relief Arose: Maricopa


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Frank R. Mead                                                         L. Eric Dowell
   Lorona Mead                                                           Ogletree Deakins
   3838 N. Central Avenue, Suite 100                                     2415 E. Camelback Road, Suite 800
   Phoenix, Arizona 85012                                                Phoenix, Arizona 85016
   602-385-6825                                                          602-778-3700



  REMOVAL FROM MARICOPA COUNTY, CASE #2018-015453

  II. Basis of Jurisdiction:                   3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 1 Citizen of This State
                          Defendant:- 1 Citizen of This State

  IV. Origin :                                 2. Removed From State Court

  V. Nature of Suit:                           442 Employment

  VI.Cause of Action:                          Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1983, and
                                               related state claims.
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand: 300,000
                     Jury Demand: No

  VIII. This case is not related to another case.
www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                              1/2
3/25/2019        Case 2:19-cv-01968-JJTwww.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl
                                         Document 1-1 Filed 03/25/19 Page 2 of 2
  Signature: L.Eric Dowell

         Date: March 25, 2019
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                   2/2
